El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
José Morales y su esposa vendieron a José Laó Figueroa y a Leocadia Bodríguez una finca urbana situada en Caguas. Presentada la escritura ereditiva de dicho contrato en el re-gistro de la propiedad, el registrador se negó a inscribirla “porque no constando del registro el estado civil que tenía el vendedor al adquirir la finca, ni habiéndose acreditado dicho estado por medio de prueba procedente en derecho, no es posible determinar el carácter legal de la misma cuando tuvo lugar dicha adquisición, y por tanto la capacidad de José Morales (Jarcia para disponer de ella como bien propio, siendo inmaterial el hecho de concurrir hoy en la escritura con su esposa; pues no existe presunción de que uno que está hoy casado con determinada persona lo estuviera con la misma en cierta fecha del pasado.” El Begistrador apuntó además el defecto subsanable de aparecer una contradicción entre la medida superficial del solar según la escritura y *6según las inscripciones del mismo ya practicadas en el re-gistro.
Contra la nota del registrador apelaron los compradores, y así el asunto fue elevado a este tribunal.
A nuestro juicio el defecto apuntado por el registrador existe, pero es de naturaleza subsanable de acuerdo con la jurisprudencia establecida por esta Corte Suprema en los casos de López v. Registrador de San Juan, 24 D. P. R. 415; Delgado v. Registrador de San Germán, 23 D. P. R. 704, y Ortiz v. Registrador de San Germán, 23 D. P. R. 702.
Según la escritura el solar tiene doscientos metros cua-drados de superficie y según las inscripciones previas del mismo en el registro doscientas veinte y cuatro. ,La diferen-cia es clara y no vemos que cometiera error el registrador al consignarla como defecto subsanable, defecto que, según el procedimiento en vigor, no impide la inscripción del do-cumento.
En consecuencia de todo lo expuesto, debe ordenarse al registrador que inscriba la escritura de que se trata, con los defectos subsanables de que se deja hecho mérito.
Revocada la nota y ordenada la inscripción con los defectos apuntados por el registrador, con-signando ambos como defectos subsanables.
Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.